431 S.E.2d 868 (1993)
111 N.C. App. 262
Kimetha Rena McNEIL, Plaintiff,
v.
Kimberly Ray HICKS and Allstate Insurance Company, Defendants.
No. 9221SC757.
Court of Appeals of North Carolina.
July 20, 1993.
*869 David R. Tanis, Winston-Salem, for plaintiff-appellee.
Henson, Henson, Bayliss & Sue, by Perry C. Henson, Greensboro, for defendant-appellant.
WELLS, Judge.
The trial court's order appealed from in this case is interlocutory, as it does not dispose of the case as to all parties, leaving nothing to be judicially determined between them in the trial court. See Veasey v. City of Durham, 231 N.C. 354, 57 S.E.2d 375, rehearing denied, 232 N.C. 744, 59 S.E.2d 429 (1950). As such, it is not immediately appealable unless it affects a substantial right of defendant Allstate. N.C.Gen.Stat. § 1-277 (1983); G.S. § 7A-27 (1989). The avoidance of one trial is not a substantial right entitling a party to an immediate appeal from an interlocutory order. See Leasing Corp. v. Myers, 46 N.C.App. 162, 265 S.E.2d 240 (1980), and cases cited and discussed therein.
In this case, defendant Allstate will not lose its right to appeal if and when plaintiff is awarded damages for which defendant Allstate might be liable.
Even though the trial court certified its order as being immediately appealable, pursuant to N.C.Gen.Stat. § 1A-1, Rule 54(b) of the Rules of Civil Procedure, such certification is not dispositional when the order appealed from is interlocutory. Leasing Corp., supra.
For the reasons stated, this appeal must be dismissed.
Dismissed.
COZORT and JOHN, JJ., concur.